IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Vital Support Home Health                 :
Care Agency, Inc.,                        :
                       Petitioner         :
                                          :
                    v.                    :
                                          :
Unemployment Compensation                 :
Board of Review,                          :   No. 1598 C.D. 2016
                    Respondent            :


                                       ORDER

              AND NOW, this 27th day of October, 2017, footnote 2 of the
Memorandum Opinion in the above matter, filed October 20, 2017, is amended to
read as follows:
              Page 1, footnote 2, line 2, the word “affirm” is corrected to read
“reverse”.
              Page 1, footnote 2, 5th line, 210 Pa. Code § 67.256(b) is changed to read
210 Pa. Code § 69.256(b).

              In all other respects, the Opinion shall remain the same.

                                        ___________________________
                                        ANNE E. COVEY, Judge